         Case 1:19-cv-00371-APM Document 36 Filed 12/12/19 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
__________________________________________

OMNI EXCAVATORS, INC.                              *

                      Plaintiff,                   *

v.                                                 *       Case No.: 19-cv-02873 (APM)

SELECTIVE INSURANCE COMPANY OF                     *       Consolidated Under Civil Action:
AMERICA                                                          19-cv-00371 (APM)
                                                   *
                  Defendant.
__________________________________________*

       PRAECIPE – EXCUSE APPEARANCE AT SCHEDULING CONFERENCE

       COMES NOW, Omni Excavators, Inc. (“OMNI”), by and through its counsel, Robbins

Law Group, PLLC, respectfully request to be excused from the Initial Scheduling Conference set

for December 20, 2019 at 10:30am.

       By Order dated November 13, 2019 [DKT 31] this matter was consolidated with three (3)

other cases (19-cv-1054, 19-cv-02713, and 19-cv-00371).      Related thereto, on November 14,

2019 [DKT 14] the instant case was reassigned to Judge Amit P. Mehta.     The Initial Scheduling

Conference, previously set for December 13, 2019, was reset for December 20, 2019 at 10:30am

in courtroom 10 before Judge Mehta.

       The undersigned counsel is not available on December 20, 2019. Undersigned counsel

will be out of the country between December 18 – 29, 2019.

       The parties (all consolidated parties) have already met and conferred in compliance with

Local Civil Rule 16.3 and related thereto, submitted a Proposed Scheduling Order [DKT 35].

Accordingly, rather than inconvenience the court and the Parties and seek a motion to reschedule



                                               1
          Case 1:19-cv-00371-APM Document 36 Filed 12/12/19 Page 2 of 3



the Initial Scheduling Conference, the undersigned counsel seeks to excuse his appearance at the

Initial Scheduling Conference.

       Undersigned counsel has advised Judge Mehta’s Chambers of the instant request and also

advised all counsel. There were no objections.      Omni Excavator’s, Inc. waives any objection

to the Rule 16.3 Statement [DKT 35] and consents to the proposed scheduling order.


Date: December 12, 2019                                ROBBINS LAW GROUP, PLLC

                                                       _____/s/ Seth A. Robbins_____________
                                                       Seth A. Robbins, (D.C. Bar No.: 471812)
                                                       Robbins Law Group, PLLC
                                                       1100 North Glebe Road
                                                       Suite 1010
                                                       Arlington, VA 22201
                                                       Tel.: (703) 224-4436
                                                       Fax: (202) 836-9840
                                                       Email: srobbins@robbins-lawgroup.com
                                                       Counsel for Omni Excavators, Inc.



                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on December 12, 2019, the foregoing Praecipe was

electronically field with the Clerk of the Court using the CM/ECF system, which will provide

notice of such filing to all counsel of record, including:

                                       David D. Gilliss, Esq.
                                       Patrick J. Madigan, Esq.
                                       Joel P. Williams, Esq.
                                       Pike & Gilliss, LLC
                                       600 Washington Avenue, Suite 303
                                       Towson, Maryland 21204
                                       Counsel for Selective Insurance Company of America

                                       Todd M. Garland, Esq.
                                       Smith Pacher McWorter, PLC
                                       800 Towers Cresent Drive
                                       Suite 900
Case 1:19-cv-00371-APM Document 36 Filed 12/12/19 Page 3 of 3



                     Vienna, VA 22181
                     Counsel for Mosely Construction Group, Inc.

                     Matthew G. Hjortsberg, Esq.
                     Bowie & Jensen, LLC
                     210 W. Pennsylvania Avenue
                     Suite 400
                     Towson, MD 21204
                     Counsel for First Choice Masonry, Inc.

                     Adam C. Harrison
                     Jeremy C.B. Wyatt, Esq.
                     Harrison Law Group
                     40 W. Chesapeake Ave.
                     Suite 600
                     Towson, MD 21204
                     Counsel for Rich Moe Enterprises, LLC
                     Counsel for Hudson Insurance Company

                     Erin L. Webb, Esq.
                     The Pels Law Firm, LLC
                     4845 Rugby Avenue
                     Third Floor
                     Bethesda, MD 20814
                     Counsel for Alisa Moseley


                                   _____/s/ Seth A. Robbins_____________
